           Case 1:17-cv-08223-PKC Document 135 Filed 10/24/19 Page 1 of 2




Gregory W. Kehoe
Tel 212.801.9200
KehoeG@gtlaw.com


BY ECF


October 24, 2019

The Honorable P. Kevin Castel
United States District Judge
United States Courthouse
500 Pearl Street, Courtroom 11D
New York, NY 10007-1312

Re:      SEC v. Rashid, No. 17-cv-8223-PKC (S.D.N.Y.)

Dear Judge Castel:

        We write in response to the Court’s endorsement on October 21, 2019 (and filed on October
23, 2019) directing that Mr. Rashid’s counsel respond to the SEC’s Letter Motion for a Protective
Order no later than October 24, 2019. Doc. No. 128, Doc. No. 131. In short, the SEC objects to
the notice of Ms. Donna Norman on Mr. Rashid’s list of witnesses he may call at the trial of the
allegations in the complaint. Mr. Rashid may need to call a foundational witness from the SEC in
order to authenticate one exhibit in particular, that is, the Apollo June 2013 T&E Policy.

        There is some disagreement regarding the effective date of the Policy. Mr. Rashid’s
position is that it was effective from after the expiration of the prior policy on May 31, 2013,
making the effective date of the June 2013 policy June 1, 2013. The effective date is relevant for
a host of reasons, not the least of which is that many specific requirements to Apollo’s policy were
changed in the June 2013 policy. Mr. Rashid bases his position on the metadata accompanying
the policy that was provided to prior counsel in discovery by the SEC. It is buttressed by the
testimony of Cindy Michel, Apollo’s current head of compliance who provides corporate
representative testimony that the June 2013 testimony was effective on June 1, 2013.

        Nonetheless, the SEC has taken the position during Mr. Rashid’s deposition that the policy
was in effect years before June 2013. More recently, during a meet and confer meeting in
Washington, DC, on September 10, 2019 and in follow up thereafter, the SEC declined to stipulate
that the June 2013 policy became effective on June 1, 2013.

        It should be noted that, to the best of our knowledge, Ms. Norman (until recently) was the
person at the SEC with the most comprehensive knowledge of the SEC’s production who was not
serving as counsel of record in this case and would have been the best person to testify that the
June 2013 policy provided to the SEC is the same as the SEC in turn provided to Mr. Rashid in
discovery, including the supporting metadata. It should also be noted that Ms. Norman is expected
to be in attendance during the trial. While we are hopeful that the SEC will abandon its position
that the policy was not effective as of June 1, 2013, at the time of the preparation of the witness

GREENBERG TRAURIG, LLP  ATTORNEYS AT LAW  WWW.GTLAW.COM
200 Park Avenue, New York, New York 10166  Tel: 212.801.9200      Fax 212.801.6400
             Case 1:17-cv-08223-PKC Document 135 Filed 10/24/19 Page 2 of 2

The Honorable P. Kevin Castel
October 24, 2019
Page 2
list, and indeed as of this writing, there is no such agreement. Thus, given the importance of the
effective date of the June 2013 policy on a large number of the expenses the SEC set forth in its
case, Mr. Rashid must preserve his ability to establish the effective date, including but not limited
to establishing the chain of production on the exhibit in question.

        Mr. Rashid is aware that Ms. Norman has, as of October 23, 2019, made her appearance
on behalf of the SEC as counsel. Doc. No. 132. As such, and in light of her new role as counsel
of record in these proceedings, we have requested that the SEC provide us with the name of
someone else who can serve as a foundational witness to the chain of production if necessary. We
regret that counsel for the SEC did not confer with us prior to filing their motion, as we could
likely have resolved the issue without burdening the Court. We have attached an Amended
Witness List which designates an SEC Foundational Witness in the place of Ms. Norman.1

        As Mr. Rashid’s counsel, we are well aware of the Court’s previous order regarding the
prohibition of calling Ms. Norman to inquire into the SEC’s case preparation, impressions, legal
theories and trial strategy. We accept that ruling and have honored it to the letter and the spirit as
indeed we have with any order of any Court.

                                                                    Very truly yours,

                                                                    GREENBERG TRAURIG, LLP

                                                                    By:    /s/Gregory W. Kehoe
                                                                    Gregory W. Kehoe
                                                                    Daniel Friedman
                                                                    200 Park Avenue
                                                                    New York, New York 10166
                                                                    (212) 801-9200
                                                                    (212) 801-6400 (facsimile)
                                                                    KehoeG@gtlaw.com

                                                                    Theresa Van Vliet, Esq.
                                                                    Genovese Joblove & Battista, P.A.
                                                                    200 East Broward Boulevard, Suite 1110
                                                                    Fort. Lauderdale, FL 33301
                                                                    (954) 453-8012
                                                                    tvanvliet@gjb-law.com
                                                                    Attorneys for Mohammed Ali Rashid




1
    The Amended Witness List also specifies those witnesses that Mr. Rashid “will call” and those he “may call.”




Greenberg Traurig, LLP      Attorneys at Law      WWW.GTLAW.COM
